Case 3:17-cv-00108-GPC-MDD Document 1030 Filed 03/14/19 PageID.111141 Page 1 of 4




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10                   UNITED STATES DISTRICT COURT
  11                SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   IN RE: QUALCOMM LITIGATION            No. 3:17-CV-0108-GPC-MDD

  14                                         ORDER SETTING SCHEDULE
                                             AND PROCEDURE FOR
  15                                         MOTIONS TO SEAL TRIAL
                                             EXHIBITS AND DEPOSITION
  16                                         DESIGNATIONS

  17
                                             [ECF NO. 1024]
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   ORDER SETTING SCHEDULE AND                    CASE NO. 3:17-CV-0108-GPC-MDD
       PROCEDURE FOR MOTIONS TO SEAL
       TRIAL EXHIBITS AND DEPOSITION
       DESIGNATIONS
Case 3:17-cv-00108-GPC-MDD Document 1030 Filed 03/14/19 PageID.111142 Page 2 of 4




   1   The Court, having considered the Joint Motion for Determination of Dispute
   2   Regarding Qualcomm’s Request for an Order Setting a Schedule and Procedure
   3   for Sealing Issues, hereby orders as follows:
   4         On or before March 18, 2019, each side shall provide notice to non-
   5   parties of (i) all exhibits on either Exhibit List1 that it reasonably believes may
   6   contain each non-party’s confidential information, (ii) which of those exhibits
   7   are Will Call Exhibits, 2 and (iii) the schedule for filing motions to seal.
   8         On or before March 25, 2019, each side shall disclose to the other side
   9   the Will Call Exhibits and Will Call Designations that it is seeking to seal.
  10         On or before March 25, 2019, each side shall provide notice to non-
  11   parties of (i) all Will Call Designations 3 that it reasonably believes may contain
  12   each non-party’s confidential information, and (ii) the schedule for filing
  13   motions to seal.
  14         On or before April 1, 2019, each side shall file a single, consolidated
  15   motion to seal (i.e., one motion per side) of no more than 10 pages, addressing
  16   any Will Call Exhibits and Will Call Designations that it wishes to seal, which
  17   shall include (i) a chart in the form shown in Appendix A that addresses each
  18   Will Call Exhibit and Will Call Designation sought to be sealed; and (ii) any
  19   supporting declarations.
  20         On or before April 1, 2019, any non-party that wishes to seal any Will
  21   Call Exhibit or Will Call Designation shall file a single, consolidated motion to
  22   seal of no more than 5 pages, which shall include (i) a chart in the form shown
  23
         1
  24        “Exhibit List” means either side’s March 4, 2019 exhibit list.
         2
            “Will Call Exhibits” means the documents on either side’s Exhibit List that
  25   were marked at the deposition in this case of a witness on any party’s March 11,
  26   2019 “will call” witness list.
          3
            “Will Call Designations” means the deposition designations that a side
  27   actually intends and expects to offer at trial, as disclosed by Qualcomm on
  28   February 25, 2019 and disclosed by the other parties on March 8, 2019.
        ORDER SETTING PROCEDURE FOR                -1-         CASE NO. 3:17-CV-1010-GPC-MDD
        MOTIONS TO SEAL TRIAL EXHIBITS
        AND DEPOSITION DESIGNATIONS
Case 3:17-cv-00108-GPC-MDD Document 1030 Filed 03/14/19 PageID.111143 Page 3 of 4



   1   in Appendix A that addresses each Will Call Exhibit and Will Call Designation
   2   sought to be sealed; and (ii) any supporting declarations.
   3         On or before April 8, 2019, each side shall file a response to the other
   4   side’s sealing motion of no more than 10 pages, which shall include the
   5   responding side’s position on each Will Call Exhibit and Will Call Designation
   6   within the Appendix A chart, stating whether the responding side objects, and if
   7   so, a brief statement of the grounds for objecting.
   8         On or before April 8, 2019, each side shall file a single, consolidated
   9   response to all non-party sealing motions of no more than 10 pages, which shall
  10   include the responding side’s position for each Will Call Exhibit and Will Call
  11   Designation on each non-party’s Appendix A chart, stating whether the
  12   responding side objects, and if so, a brief statement of the grounds for
  13   objecting.
  14
  15   IT IS SO ORDERED.
  16         Dated: March 14, 2019
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        ORDER SETTING PROCEDURE FOR              -2-         CASE NO. 3:17-CV-0108-GPC-MDD
        MOTIONS TO SEAL TRIAL EXHIBITS
        AND DEPOSITION DESIGNATIONS
Case 3:17-cv-00108-GPC-MDD Document 1030 Filed 03/14/19 PageID.111144 Page 4 of 4



   1                                       Appendix A
   2   For Will Call Exhibits:
   3
        Exhibit       Information Sought to Be            Type of        Explanation
   4                           Sealed                   Information
   5    PX1234        056 to 057 in full              Source code       Jones Decl. ¶ 21
   6
   7
   8
   9
  10
  11
  12
       For Will Call Designations:
  13
  14     Deponent      Deposition     Information           Type of        Explanation
          Name           Date         Sought to Be        Information
  15                                     Sealed
  16    Smith, Bob      3/25/2018 10:5-11:1               Source code Jones Decl. ¶ 22
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        ORDER SETTING PROCEDURE FOR             -3-         CASE NO. 3:17-CV-0108-GPC-MDD
        MOTIONS TO SEAL TRIAL EXHIBITS
        AND DEPOSITION DESIGNATIONS
